Citation Nr: 1700838	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to special monthly compensation (SMC) based on loss of use of both lower extremities.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate from September 7, 2012, to October 31, 2012.



REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965 and from April 1966 to April 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2015 decision, the Board denied the Veteran's request to reopen a previously denied claim of service connection for right hand arthritis, denied a higher rating for diabetes mellitus type 2, and denied entitlement to a TDIU.  Dissatisfied with this decision, the Veteran filed a timely appeal to the Court of Veterans Claims (Court).  Pursuant to a May 2016 Joint Motion for Remand (JMR), the Court vacated and remanded the Board's October 2015 decision to deny entitlement to a TDIU, and dismissed the appeal as to the remaining two issues.

In November 2016, the Veteran, via his attorney, raised the issue of entitlement to SMC based on loss of use of both lower extremities.  This claim is under the Board's jurisdiction as part and parcel of his increased rating claim.  See Akles v. Derwinski, 1 Vet. App 118, 121 (1991); 38 C.F.R. § 3.155(d)(2).  Likewise, the issue of entitlement to SMC at the housebound rate is raised by the record and under the Board's jurisdiction.

The issue of entitlement to SMC based on loss of use of both lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, in particular, his peripheral neuropathy of the upper and lower extremities and his diabetes mellitus with anterior cortical cataracts, are at least as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment. 

2.  From September 7, 2012, to October 31, 2012, the Veteran's service-connected scrotal abscess was rated as 100 percent disabling and he had additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the service-connected scrotal abscess, and involving different anatomical segments or bodily systems. 


CONCLUSIONS OF LAW

1.  The criteria for an award of TDIU on a schedular basis have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.10, 4.15, 4.16 (2016).

2.  From September 7, 2012, to October 31, 2012, the criteria for an award of SMC at the housebound rate have been met.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for renal involvement associated with diabetes mellitus, evaluated at 60 percent; peripheral neuropathy of the right upper extremity and the left upper extremity associated with diabetes mellitus, evaluated at 30 percent and 20 percent respectively; diabetes mellitus, at 20 percent; peripheral neuropathy of the left lower extremity and the right lower extremity associated with diabetes mellitus, evaluated at 20 percent and 20 percent respectively; residuals of a right fourth finger fracture, at zero percent; hemorrhoids, at zero percent; erectile dysfunction associated with diabetes mellitus, at zero percent; and a scrotal abscess associated with diabetes mellitus, also at zero percent.  

The Veteran's combined rating has been 70 percent or more during the entire appeal period.  As such, he meets the meets the criteria for consideration for entitlement to a TDIU on a schedular basis as his ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran has reported that he was retired due to age or duration of work from the military and that he worked as a self-employed handyman after said retirement from 1987 to 2005.  See September 2007 TDIU application.  He has also related that he stopped working as a self-employed small engines repairman due to his peripheral neuropathy and the stresses of work.  See September 2007 TDIU application; December 2007 VA examination.

The Veteran underwent a VA examination in December 2007.  The VA examiner noted that the Veteran had hypoglycemic episodes almost every day as a result of his diabetes, with chronic fatigue leaving him unable to climb more three flights of stairs.  The examiner noted that the Veteran's peripheral neuropathy resulted in numbness and tingling, and caused weakness of grip in both hands such that the Veteran dropped things and could not work for any length of time using his dominant right hand.  Peripheral neuropathy reportedly had not caused any recent falls, but prevented the Veteran from walking more than three minutes before he felt fatigued.  The examiner further stated that the Veteran was incapable of performing his previous work as a tanker.  However, objective evidence considered by the examiner led him to the conclusion that the primary reason that the Veteran was unable to work, even in a sedentary position, was the Veteran's morbid obesity (which is not service-connected).  The examiner noted that the Veteran's morbid obesity had an impact on his sleep apnea and his diabetes, causing him fatigue and drowsiness to the point where the Veteran "nearly fell asleep on two occasions during the exam."

The Veteran underwent a second VA examination in June 2008.  The VA examiner reported that the Veteran had limitations working, but that his main limitations resulted from his hypertension (which is not service-connected), and not from his service-connected diabetes mellitus and/or peripheral neuropathy of the upper and lower extremities. The examiner also reported that the Veteran was able to "engage in his previous occupational environment regardless of his service-connected disabilities."

An August 2010 VA diabetes examination noted that the effect of the diabetes mellitus on the Veteran's usual occupational and daily activities was "moderate." 

In November 2016, the Veteran submitted an affidavit.  In it, he stated that he worked as a self-employed handyman from 1987 to 2005.  He repaired lawn mowers and performed smaller repairs on appliances such as washers and dryers.  His neighbors would occasionally offer him larger scale jobs, but he was unable to do any significant repair work due to the problems caused by his service-connected diabetes and bilateral upper and lower extremity nerve problems.  He related that by 2005, he was unable to get the bolts off of the lawn mowers and other appliances as a result of the numbness in his arms and hands.  His hands would numb and lock up on him completely.  His legs were also a problem and he would fall asleep whenever he sat down.  He indicated that he was only able to walk for about a block or five minutes or so before needing to sit and rest.  He cannot stand in one position for longer than a few minutes before the numbness and pain in his legs become too severe.  He uses a cane whenever he leaves his home and also has a walker for days when pain is particularly severe.  He stated that he regularly experiences burning, numbness, pain, and instability, the combination of which would cause him to fall down if not for his cane.  He reported falling at least once over the past month and tripping over his own feet on several occasions.  He stated that nowadays he can hardly pick up the lightest of objects, and some days he cannot do something as simple as grasp and lift a cup of coffee.  He added that he constantly experiences loss of energy, fatigue and weakness.  He also indicated that his cataracts are very severe and that he has a hard time seeing despite wearing glasses.

The Veteran also submitted an employability assessment by a private rehabilitation counselor (dated October 2016, received November 2016).  The counselor opined that it is at least as likely as not that the Veteran is precluded from securing and following substantially gainful employment in his own or other occupation as a result of his service-connected disabilities since 2005.  Based on the medical and lay reports regarding the upper and lower level peripheral neuropathy, the counselor concluded that the Veteran is unable to do any physically demanding work requiring lifting, carrying, walking, standing, and climbing, and that this would interfere with employment at any physical demand level, to include sedentary employment.  He also indicated that the Veteran would be unable to do any form of work requiring manual and/or finger dexterity as his strength and sensation is greatly decreased, coupled with loss of strength to use manual/machine tools/instruments, including occupations of a sedentary nature that would require finger dexterity for tasks such as writing and typing.  The counselor stated that the Veteran is further precluded from gainful employment because of bilateral cataracts that adversely impacts far and close vision with or without corrective lenses.  In addition, the counselor indicated that Veteran's lack of energy, caused by his service-connected diabetes, further precludes him from employment.  In this regard, the author stated that Veteran often passes out due to low blood sugar and often has to interrupt tasks or social gatherings to go home due to sudden fatigue and weakness caused by his diabetes.  This would be disruptive to a work day and would likely lead to frequent absenteeism.  Further, the Veteran's moderate to severe pain is both exertional and non-exertional, which would adversely impact his stamina and tolerance for working, even in a sedentary occupation.

Having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities (specifically, his peripheral neuropathy of both upper and lower extremities and his diabetes mellitus type with anterior cortical cataracts of both eyes) render him unemployable for purposes of a TDIU.  In this regard, the Board notes that the Veteran's capacity to work is particular impacted by his limited ability to walk and stand, his highly limited ability to use his hands, his lack of energy, and visual impairment.  To the extent that some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given the Veteran's education level and previous work experience, which consists exclusively of highly physical jobs.  In addition, to the extent that some evidence suggests that the Veteran has done some repair work during the appeal period, there is no indication that such work has been more than marginal.  Rather, a statement from a neighbor of the Veteran (received November 2016) suggests that the Veteran needed two weeks to repair one lawn mower.  Resolving doubt in the Veteran's favor, the Board finds that the his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.

SMC at the Housebound Rate

VA has the obligation to assist a veteran in developing the facts pertinent to the claim and to render a decision that grants every benefit that can be supported in law.  38 C.F.R. § 3.103(a).  This includes consideration of SMC where it may be applicable.  Akles, 1 Vet. App. at 121; 38 C.F.R. § 3.155(d)(2).

SMC is payable where a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The record shows that from September 7, 2012, to October 31, 2012, the Veteran's service-connected scrotal abscess was rated a 100 percent disabling.  See VAOPGCPREC 21-94 (Dec. 13, 1994) (holding that the statutory provisions authorizing payment at the SMC(l) rate for aid and attendance do not require that the need be permanent as a predicate to such an award, and that the to the extent that 38 C.F.R. § 3.352 suggests that the need be permanent, that title is inconsistent with the governing statutes).  During that period, the Veteran had additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the service-connected scrotal abscess, and involving different anatomical segments or bodily systems.  The Board also notes that the fact that a the single disability evaluated as 100 percent disabling and the additional disability or disabilities independently evaluated as 60 percent or more disabling share a common etiology will not preclude entitlement.  VBA Manual M21-1, IV.ii.2.H.10.a.  As such, from September 7, 2012, to October 31, 2012, the Veteran meets the statutory requirements for payment of SMC at the housebound rate.  38 U.S.C.A. § 1114(s).



ORDER

Entitlement to a TDIU is granted.

From September 7, 2012, to October 31, 2012, entitlement to SMC at the housebound rate is granted.


REMAND

The Veteran, via his attorney, contends that he has lost the use of his lower extremities as the result of his service-connected disabilities.  Specifically, he asserts that he can neither balance nor propel due to his service-connected disabilities, but instead requires a cane and rollator walker to balance and to ambulate.  He states that he has no ability to ambulate within the range of normal and expected standards and that this equates to no effective remaining function.  He asserts that he is entitled to SMC based on loss of use of both lower extremities because he requires and depends on prosthetic devices (i.e., a cane and rollator walker) to function in his current negligible and ineffective manner.

The record shows that the Veteran has never been afforded a VA examination for the specific purpose of determining whether or not his service-connected disabilities result in loss of use of the lower extremities as defined by VA regulations. 

Special monthly compensation under 38 U.S.C.A. § 1114 (West 2014) is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person. 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) (2016) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 (2016) which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016), complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in order to determine whether or not he has loss of use of the lower extremities.  The claims folder must be provided to the examiner for use in the study of this case, and the examination report should note that it has been reviewed.  All indicated tests and studies should be conducted.  The examiner should note that the Veteran's service-connected disabilities are: diabetes mellitus, renal involvement associated with diabetes mellitus, peripheral neuropathy of the upper and lower extremities associated with diabetes mellitus, residuals of a right fourth finger fracture, hemorrhoids, erectile dysfunction associated with diabetes mellitus, and a scrotal abscess associated with diabetes mellitus. 

After the completion of the interview, record review, and physical examination, the examiner should provide a medical opinion that addresses the following: 

(a)  Does the Veteran have loss of use (defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance) of one or both feet? 

(b)  Does the Veteran have extremely unfavorable ankylosis of one or both knees, or complete ankylosis of two major joints of one or both of the lower extremities, or shortening of one or both of the lower extremities of three and one-half inches or more? 

(c)  Does the Veteran have complete paralysis of either the left or right external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve? 

A comprehensive rationale all opinions is to be provided.  The examiner should specifically address the Veteran's contention that he has no ability to ambulate within the range of normal and expected standards and that this equates to no effective remaining function.  If the examiner is unable to express any of the requested opinions without resort to speculation, the reasons and bases for that opinion should be provided, and any evidence necessary to provide the opinion should be identified.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


